DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed January 13, 2022 has been entered. Claims 38-47 are pending. No claim amendments have been made.  
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-47 are rejected under 35 U.S.C. 103 as being unpatentable over Verkoeijen et al. (US 2013/0101723 A1; April 25, 2013) in view of Yuan, Deyum (“Analysis of oilseed glucosinolate and their fate during pressing or dehulling”, June 2014; already made of record) and Helling et al. (US 2010/0234569 A1; Sep. 16, 2010).
Regarding claims 38-39, Verkoeijen discloses a method for producing a meal fraction of Brassica carinata oilseed comprising the steps of:
grinding and/or flaking the seeds ([0019], [0059], [0121]), corresponding to applicant’s pressing to produce flakes, 
heating the oilseed flakes to a temperature between 120C and 160C ([0065]), thus falling within the claimed range of 105 to 180C, and
pressing the heated oilseed flakes to remove oil from the oilseed flakes and result in an oil fraction and a press cake (e.g. meal fraction) ([0069]-[0072]).
Verkoeijen further teaches that the press cake (e.g. biomass fraction) is treated with hexane to extract residual oil ([0070]-[0072], [0123]). Verkoeijen fails to specifically disclose that the hexane is removed via desolventizing-toasting from the meal fraction. 
Yuan discloses a method of processing oilseeds, including Brassica carinata oilseed, wherein after hexane extraction, the meal fraction undergoes desolventizing-toasting to remove the hexane (pages 8 and 10). 
As Yuan discloses that desolventizing-toasting is a known process for removing hexane from the meal fraction and Verkoeijen discloses that hexane is removed from the oil through evaporation, it would have been obvious to one of ordinary skill in the art to use desolventizing-toasting as the method for removing hexane from the meal fraction in Verkoeijen. This is merely using a known technique to obtain the predictable result of removing hexane from the meal fraction in Verkoeijen (MPEP 21143 I B). 
With respect to the time for step e, while the prior art fails to specifically teach desolventizing toasting for a period of greater than 1 hour but less than 5 hours, the examiner notes that it would have been obvious to one of ordinary skill in the art to 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, it would have been obvious to vary the time for desolventizing toasting for all the reasons stated above. 
Verkoeijen discloses that after the oil extraction step a press cake is leftover, but fails to specifically teach recovering the press cake having a sinigrin content of less than 20 umol per gram of meal.  
However, Helling discloses a conventional process for extracting oil from seeds and further teaches that the resulting press cake, or meal fraction, is recovered after the oil extraction step to use as a novel feed composition for a variety of classes of animals (Figure 1; [0003] and [0023]). It would have been obvious to one of ordinary skill in the art to recover the press cake of Verkoeijen as Helling discloses that the press cake is useful as a novel feed composition for animals. Therefore, the byproduct of the process 
With respect to the sinigrin content, the examiner notes that the combination of the prior art teaches the same process as claimed and therefore the recovered meal fraction of the prior art would expectedly have a similar sinigrin content as claimed. The claimed process is well known in the art for processing oilseed and resulting in a meal fraction. Therefore, absent a showing of unexpected results, the sinigrin content is expected and obvious over the prior art.  
With respect to drying the meal fraction to a moisture content of 12% or less, Yuan teaches that meal fraction with 15% moisture is further dried (page 8 and page 11), but fails to specifically disclose the final moisture content after drying. 
Helling additionally teaches that a final press cake has a moisture content of 5% to 10.5% (Tables 6 and 7), which falls within the claimed range of 12% or less. 
As both Yuan and Helling are directed towards processing oilseed and resulting in a desired press cake, it further would have been obvious to dry the meal fraction of Verkoeijen as taught by Yuan to a moisture content similar to that in Helling. Doing so would yield the predictable result of providing a meal fraction having a suitable moisture content that is known in the art with respect to meal fractions resulting from processed oilseed. 
Regarding claim 40, Verkoeijen discloses heating the oilseed flakes to a temperature between 120C and 160C ([0065]), thus overlapping the claimed range of 105 to 150C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 41, Verkoeijen further teaches that the pressing of the oilseed flakes is done using a screw press ([0069]).
Regarding claim 42, as stated above with respect to claim 38, the prior art discloses that the hexane extracted meal undergoes desolventizing-toasting, but fails to specifically disclose the temperature at which the desolventizing-toasting is performed.
It would have been obvious to one of ordinary skill in the art to vary the temperature for the desolventizing-toasting step. The prior art recognizes that such step is needed to evaporate or remove hexane from the meal fraction and therefore it would have been obvious to one of ordinary skill in the art to vary the temperature in order to ensure the hexane is removed from the meal fraction. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 43-47, as stated above, the prior art discloses a meal fraction produced by the process as described above. 



	


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 4-16 that the examiner has not established that all the claimed elements were known in the art as the prior art fails to specifically teach steps (e), (f), and (g). 
Applicant argues on pages 4-6 that the prior art fails to teach recovering a meal fraction having the claimed sinigrin content. With respect to the prior art “not recognizing the problem of high sinigrin content”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As stated above, the prior art discloses that claimed process and further teaches that such process can be applied to Brassica carinata seeds. Therefore, a reduction in sinigrin content would naturally flow from the suggestion of the prior art. 
All the claimed processing steps are known in the art for processing oil seed. Therefore, the combination of the prior art steps suggests producing a recovered meal fraction of Brassica carinata. As stated above, Verkoeijen discloses a method for producing a meal fraction of Brassica carinata oilseed comprising the steps of:
grinding and/or flaking the seeds ([0019], [0059], [0121]), corresponding to applicant’s pressing to produce flakes, 
heating the oilseed flakes to a temperature between 120C and 160C ([0065]), thus falling within the claimed range of 105 to 180C, and

Verkoeijen further teaches that the press cake (e.g. biomass fraction) is treated with hexane to extract residual oil ([0070]-[0072], [0123]). Verkoeijen fails to specifically disclose that the hexane is removed via desolventizing-toasting from the meal fraction, drying the meal fraction to a moisture content of 12%, and recovering a meal fraction having the claimed sinigrin content. However, the secondary reference as described above teach using desolventizing toasting on meal fractions of oilseed, drying to a moisture content as claimed, and recovering the meal fraction.  
Therefore, all the claimed steps are known. Verkoeijen even teaches cooking the oilseed flakes at a similar temperature as claimed, which applicant asserts that the claimed temperature produced unexpected results in the sinigrin content. As the combination of the prior art teaches the claimed processing steps, a recovered meal fraction of the prior art would be expected to have a sinigrin content as claimed. 
Applicant further argues on page 7 that Yuan fails to teach any process for reducing the sinigrin content of the meal fraction. 
This is not found persuasive as Yuan is being relied upon as a secondary reference to teach a method of processing oilseeds, including Brassica carinata oilseed, wherein after hexane extraction, the meal fraction undergoes desolventizing-toasting to remove the hexane (pages 8 and 10) and is not being relied upon to teach the claimed sinigrin content. 
As Yuan discloses that desolventizing-toasting is a known process for removing hexane from the meal fraction and Verkoeijen discloses that hexane is removed from 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on page 8 that Helling fails to teach any process for reducing the sinigrin content of the meal fraction. 
This is not found persuasive as Helling is being relied upon as a secondary reference to teach a conventional process for extracting oil from seeds and further teaches that the resulting press cake, or meal fraction, is recovered after the oil extraction step to use as a novel feed composition for a variety of classes of animals (Figure 1; [0003] and [0023]). It would have been obvious to one of ordinary skill in the art to recover the press cake of Verkoeijen as Helling discloses that the press cake is useful as a novel feed composition for animals. Therefore, the byproduct of the process of Verkoeijen, the press cake, would not be sent to waste and instead used for a feeding a variety of classes of animals. 
With respect to the sinigrin content, the examiner notes that the combination of the prior art teaches the same process as claimed and therefore the recovered meal fraction of the prior art would expectedly have a similar sinigrin content as claimed. The 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues on pages 10-11 that the prior art fails to disclose step (g) – recovering a meal fraction having a sinigrin content of less than 20 umol per gram of meal. 
This is not found persuasive as Helling discloses a conventional process for extracting oil from seeds and further teaches that the resulting press cake, or meal fraction, is recovered after the oil extraction step to use as a novel feed composition for a variety of classes of animals (Figure 1; [0003] and [0023]). It would have been obvious to one of ordinary skill in the art to recover the press cake of Verkoeijen as Helling discloses that the press cake is useful as a novel feed composition for animals. Therefore, the byproduct of the process of Verkoeijen, the press cake, would not be sent to waste and instead used for a feeding a variety of classes of animals. 
With respect to the sinigrin content, the examiner notes that the combination of the prior art teaches the same process as claimed and therefore the recovered meal fraction of the prior art would expectedly have a similar sinigrin content as claimed. The 
Regarding applicant’s argument that Helling is directed towards press cakes of canola meal and not Brassica carinata as claimed, the examiner notes that both Yuan and Helling are directed towards processing oilseed to result in a press cake. Therefore, drying the meal fraction of Verkoeiken to a moisture content similar to that in Helling is obvious as oilseed press cakes are known to have such moisture content. Further, achieving a desired moisture content is accomplished through the drying process, such as drying for a longer amount of time to result in a lower moisture content. Therefore, the exact oilseed used does not matter as a desired moisture content can be achieved using any oilseed by drying the oilseed meal fraction at a desired temperature for a certain amount of time. 
Applicant further argues on page 11 that the prior art fails to teach step (f) – drying the meal fraction to a moisture content of 12% or less. 
This is not found persuasive as Yuan teaches that meal fraction with 15% moisture is further dried (page 8 and page 11). Helling additionally teaches that a final press cake has a moisture content of 5% to 10.5% (Tables 6 and 7), which falls within the claimed range of 12% or less. 
As both Yuan and Helling are directed towards processing oilseed and resulting in a desired press cake, it further would have been obvious to dry the meal fraction of Verkoeijen as taught by Yuan to a moisture content similar to that in Helling. Doing so would yield the predictable result of providing a meal fraction having a suitable moisture 
Applicant argues on pages 12-13 that the prior art does not teach step (e). This is not found persuasive, as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Verkoeijenis recognized as failing to specifically disclose that the hexane is removed via desolventizing-toasting from the meal fraction. Yuan discloses a method of processing oilseeds, including Brassica carinata oilseed, wherein after hexane extraction, the meal fraction undergoes desolventizing-toasting to remove the hexane (pages 8 and 10). As Yuan discloses that desolventizing-toasting is a known process for removing hexane from the meal fraction and Verkoeijen discloses that hexane is removed from the oil through evaporation, it would have been obvious to one of ordinary skill in the art to use desolventizing-toasting as the method for removing hexane from the meal fraction in Verkoeijen. This is merely using a known technique to obtain the predictable result of removing hexane from the meal fraction in Verkoeijen (MPEP 21143 I B). 
Further, with respect to the time for step e, while the prior art fails to specifically teach desolventizing toasting for a period of greater than 1 hour but less than 5 hours, the examiner notes that it would have been obvious to one of ordinary skill in the art to perform desolventizing toasting for specific time depending on the desired amount of hexane to be removed. The time is also dependent upon the amount of meal fraction 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, it would have been obvious to vary the time for desolventizing toasting for all the reasons stated above. 
Regarding applicant’s arguments that the prior art teaches a variety of different seeds, the examiner notes that Verkoeijen clearly discloses that Brassica carinata can be used. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
With respect to the prior art “not recognizing the problem of high sinigrin content”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As stated above, the prior art discloses that claimed process and further teaches that such process can be applied to Brassica carinata seeds. Therefore, absent a showing otherwise, a reduction in sinigrin content would naturally flow from the suggestion of the prior art. 
Applicant’s arguments on pages 11-14 that the references do not recognize the problem of reducing sinigrin content in B. carinata meal are not found persuasive for all the reasons as stated above. Applicant has not outlined any specific step that results in the claimed sinigrin content. All the claimed steps as known in the art of processing oilseed and therefore this argument is not found persuasive. 
Regarding applicant’s arguments that there is a long felt need for the claimed invention, the examiner notes again that applicant has not outlined any specific step that results in the claimed sinigrin content, or a showing of criticality or unexpected results over the prior art. All the claimed steps as known in the art of processing oilseed and therefore this argument is not found persuasive. 
For the reasons stated above, the 103 rejection is maintained. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/STEPHANIE A COX/Primary Examiner, Art Unit 1791